ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                     )
                                                )
Eijad Shaher Construction Material Company      )   ASBCA No. 62149
                                                )
Under Contract No. W91B4N-18-P-8050             )

APPEARANCE FOR THE APPELLANT:                       Mr. Abdul Qader Sultani
                                                     President

APPEARANCES FOR THE GOVERNMENT:                     Scott N. Flesch, Esq.
                                                     Army Chief Trial Attorney
                                                    MAJ Nicholas Lucchetti, JA
                                                    CPT Brian C. Habib, JA
                                                    MAJ Seth Ritzman, JA
                                                     Trial Attorneys

                              ORDER OF DISMISSAL

        The Board first ordered appellant to respond to the government’s discovery
request on October 7, 2020. Appellant responded to that Order, stating that it had
already provided all discovery to the government. The Board issued an Order on
November 19, 2020, informing appellant that it did not fully comply previously and
again ordering appellant to comply with the government’s discovery requests. In the
Order, the Board warned that failing to comply could lead to dismissal for failure to
prosecute the appeal. The Board also amended the schedule, ordering discovery to be
completed by February 19, 2021. Appellant did not respond to this Order. Because
the close of discovery was approaching, the government renewed its motion to compel
discovery and informed the Board that appellant would not reply to any attempted
communications. On January 21, 2021, the Board suspended the schedule, again
warned appellant that failure to comply with the Order could lead to dismissal for
failure to prosecute the appeal, ordered appellant to respond to the government’s
discovery requests, and ordered appellant to answer the government’s motion by
February 5, 2021. Appellant did not respond to the Order. The government filed a
motion requesting the Board dismiss the appeal with prejudice because appellant failed
to respond to the Order or communicate with the government. On March 9, 2021, the
Board ordered appellant to show cause as to why the appeal should not be dismissed
with prejudice and to explain its failure to respond to any discovery requests or
communications with the government. The Board allowed appellant until
March 30, 2021, to respond. Appellant has not responded.
         Appellant has repeatedly failed to respond to the Board’s Orders. Accordingly,
  the above appeal is dismissed with prejudice under Board Rule 17.

            Dated: April 7, 2021



                                               HEIDI L. OSTERHOUT
                                               Administrative Judge
                                               Armed Services Board
                                               of Contract Appeals



 I concur                                         I concur



 RICHARD SHACKLEFORD                              OWEN C. WILSON
 Administrative Judge                             Administrative Judge
 Acting Chairman                                  Vice Chairman
 Armed Services Board                             Armed Services Board
 of Contract Appeals                              of Contract Appeals


      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 62149, Appeal of Eijad Shaher
Construction Material Company, rendered in conformance with the Board’s Charter.

      Dated: April 8, 2021




                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals